The clause then directs that there shall be a division of the assets in his hands equally between all creditors without priority or preference.
*1781. It was clearly the intention of the act to put all the citizens of the United States on the same footing.
2. Let the intention be what it may, it must be collected from the act itself, and the words of it are positive; there is no room for interpretation.
See Powell on Powers. The confederation and the constitution of the United States, See also the court’s opinion at large in the case of Murray & Sansom v. Catharine Ridley, Adm’x, October term, 1793.